Citation Nr: 1340530	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for progressive arthritis of the shoulders, hips, knees, and ankles.  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from November 1984 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied reopening of a claim for service connection for progressive arthritis of the shoulders, hips, knees, and ankles.  An appeal was initiated by filing a notice of disagreement (NOD) in August 2009 and, after a December 2009 statement of the case (SOC), the appeal was perfected by filing correspondence in July 2010 which was accepted as a substantive appeal, in lieu of VA Form 9.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal any additional documents pertinent to the present appeal.  

The Veteran was scheduled to testify at an RO hearing before a Decision Review Officer (DRO) in June 2012 and at that time an informal hearing conference was conducted.  A report of that conference is on file.  

The issue of service connection for progressive arthritis of the shoulders, hips, knees, and ankles, considered on a de novo basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2004 RO decision, of which he was notified later that month, denying service connection for progressive arthritis of the shoulders, hips, knees, and ankles. 

2.  Additional evidence received since the unappealed rating action of February 2004, taken together with evidence previously on file, relates to the unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for progressive arthritis of the shoulders, hips, knees, and ankles. 


CONCLUSIONS OF LAW

1.  The Veteran did not appeal a February 2004 RO decision, of which he was notified later that month, denying service connection for progressive arthritis of the shoulders, hips, knees, and ankles and that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2012).  

2.  The additional evidence presented since the rating decision in February 2004 is new and material and the claim of service connection for progressive arthritis of the shoulders, hips, knees, and ankles is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), was intended to be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the June 2009 application to reopen the claim for service connection for progressive arthritis of the shoulders, hips, knees, and ankles, the July 2009 RO letter informed the Veteran of the reason for the 2004 denial of his claim.  This was in compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also notified of what he could do to help substantiate this claim and what VA would do to assist him.  That letter also informed the Veteran of the means of determining effective dates and disability ratings.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran and his attorney had the opportunity to submit new and material evidence at a June 2012 DRO conference.  The DRO and the attorney agreed that the Veteran or his attorney would obtain postservice private treatment records from the private physicians that had submitted supporting statements.  However, these were not submitted.  The RO has obtained the available service treatment records (STRs).  In April 1999 the Veteran was provided a copy of his STRs, November 1989 VA examination, and the February 1999 addendum to that 1989 VA examination.  Also, in August 2011 a copy of the Veteran's claim file was forwarded to his attorney.  

Additional private clinical records have been submitted in conjunction with the application to reopen the claim for service connection for progressive arthritis of the shoulders, hips, knees, and ankles.  No examination was requested in connection with the application to reopen the claim for service connection.  In this regard, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  See 38 C.F.R. § 3.159(c)(4)(iii).   

As the application to reopen the claim of service connection for progressive arthritis of the shoulders, hips, knees, and ankles is resolved in the Veteran's favor, further discussion of VCAA compliance is not required.  Further discussion of VCAA compliance is deferred pending remand of the claim.  

Reopening

A March 2003 Board decision denied service connection for progressive arthritis of the shoulders, hips, knees, and ankles.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2003 the Court dismissed the appeal.  

The Veteran the applied to reopen that claim and that application was denied by the RO in February 2004.  He was notified of that denial by RO letter later that month but he did not appealed that decision.  By operation of law, that rating decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  


New and Material Evidence Claim

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim.  38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The current application to reopen the claim of service connection was received at the RO in June 2009, after the revision of the definition of new and material and, so, the revised version must be applied.  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic diseases, such as arthritis, which are manifest to a compensable degree (10 percent for a psychosis) within a prescribed period following termination from service (one year for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

38 C.F.R. §§ 3.303(b), 3.307(a), and 3.309(a) permit service connection for chronic diseases listed at 38 C.F.R. § 3.309(a) in two circumstances.  First, when a listed chronic disease is shown inservice or within a presumptive period under 38 C.F.R. § 3.307 which requires that it be "well diagnosed beyond question" or "beyond legitimate question."  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Second, when a condition is noted during service or a presumptive period but is not shown to be chronic or when a diagnosis of chronicity may be legitimately questioned such that a chronic disease is not shown and, in such case, proven continuity of symptomatology then establishes the nexus with the current disease and also confirms the existence of chronic disease during service.  Continuity of symptomatology could be used to establish service connection only for the disorders specifically listed at 38 C.F.R. § 3.309(a) as being "chronic" diseases and not for other disorders which might be chronic in a medical senses much less for non-chronic disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (overruling prior caselaw allowing for continuity of symptomatology to be used beyond the list of chronic diseases in 38 C.F.R. § 3.309(a)).  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  

Progressive Arthritis Of The Shoulders, Hips, Knees, and Ankles - Reopening Analysis

The evidence on file at the time of the 2004 rating decision included the STRs.  The STRs show that on enlistment examination in December 1983, no arthritis conditions were noted but in an adjunct medical history questionnaire it was noted that he had had some rash on his legs 10 years earlier.  

Beginning in November 1984, the Veteran reported cold symptoms.  Later in November, he reported having a rash on his body for 10 days with eruptions on arms, legs and trunk.  Assessment was pruritic plaques, rule out scabies.  There was another assessment of nummular dermatitis.  

In March 1985 the Veteran was seen for pain in the right knee for one week that seemed to be worsening.  He had no known injury.  He related no problem with the knee in the past, but noted an injury to the knee several years before, when it had become swollen.  The assessment was a medial collateral ligament strain.  Treatment was with Indocin, moist heat, and leg rest.

From August 1985 through December 1985 the Veteran had a slightly raised, reddened area of rash on the left wrist.  There was an initial assessment of a possible fungal lesion, which was changed to dermatitis.  

In January 1986, the Veteran complained of pain in the back of his right thigh and hip for two days, with no trauma.  He was ambulatory but limped.  He was treated with medications and rest.  He also complained of pain and photophobia of the right eye and after an evaluation there was an assessment of iritis of the right eye.  Several days latter it was noted that the iritis of the right eye was resolving.  

In February 1986, the Veteran complained of pain in the right knee, right shoulder, and lower back, as well as headache, sore throat, runny nose and productive cough.  He had developed iritis three weeks earlier.  There was crepitus with mild effusion of the right knee.  He was given a physical profile for arthritis of the right knee and iritis of the right eye.  Later that month X-rays showed the lumbar spine was within normal limits, with bilateral marginal sclerosis of the sacroiliac (SI) joints.  It was reported that there was evidence arthralgias and of nephritis and iritis.  Reiter's syndrome was to be ruled out.  

In March 1986, for follow-up of the Veteran's right knee, there was an assessment of presumptive Reiter's syndrome with arthritis, conjunctivitis, questionable urethritis, and sclerosis of the SI joints.  He had moderate right knee effusion and colored fluid was withdrawn from the right knee.  The assessment was Reiter's syndrome with persistent effusion of the right knee.  

In May 1986, the Veteran's knee pain was noted as resolved, and doing well.  The assessment was Reiter's.  In July 1986 it was reported that he was known to have Reiter's syndrome.  He reported an increased pain in the right knee.  Later in July 1986 his Reiter's syndrome was noted as stable.  An addendum noted that the positive ANA which was found was not typical in Reiter's Syndrome, and he was treated with Naprosyn and was to be referred to Rheumatology for consultation if symptoms persisted.  In September 1986, he presented with complaints of upset stomach and diarrhea.  Assessment was viral syndrome. 

In October 1986 it was reported that the Veteran had symmetric polyarthritis of undetermined etiology.  He was hospitalized beginning in October 1986 for polyarthritis of undetermined etiology.  He had a two day history of symmetric polyarthritis involving both knees and ankles progressing to the point that he was unable to bear weight.  He complained of fever with chills one-half day prior to admission.  On examination, extremities revealed bilateral inguinal adenopathy, knees and ankles were erythematous to touch with mild effusion.  There was tenosynovitis on the dorsum of the feet and both ankles.  He was placed on bedrest, joint aspiration was negative and penicillin treatment showed little improvement. Naprosyn showed gradual improvement in the pain and the febrile illness. There was a large amount of effusion of the left knee, with only gradual and minimal improvement of the arthritis on a daily basis.  Cultures were negative and antibiotics were discontinued.  He was placed on Motrin, with resulting improvement.  A rheumatology consult found his illness was suggestive of possible inflammatory processes, to include juvenile rheumatoid arthritis, rheumatoid arthritis, SLE or other etiology.  Anti-inflammatory medication showed gradual resolution of symptoms and the joint effusions.  He was discharged with a diagnosis of polyarthritis, etiology uncertain; cannot rule out arthritic process at this time; bacterial or viral etiology unlikely.  

In December 1987 the Veteran had a left arm skin rash and the assessment was eczema versus scabies.  In August 1988 he had a skin rash on the back of his neck and the assessment was questionable tinea versicolor versus contact dermatitis.  

On Separation examination of July 1988, the Veteran noted in a Report of Medical History form that he was in good physical condition, and was taking no medications.  He specifically denied having any arthritis, rheumatism, bursitis, recurrent back pain, foot trouble, or "trick" shoulder, elbow, or knee.

In September 1998, the Veteran claimed service connection for progressive of the shoulders, hips, knees, ankles.  

On a November 1998 VA compensation and pension examination, no medical records were available for review.  The Veteran reported that since separation from military service in 1988, he worked at jobs that required full mobility, and had not been treated since service for any rheumatological disorder.  

On examination, X-rays of the right shoulder showed fairly advanced degenerative changes of the glenohumeral joint and X-rays of the feet showed calcaneal spurs of both feet, with degenerative changes of the subtalar joint on the right, and erosive changes of the 5th metatarsal head of the left foot.  The examiner noted that the significance of the radiological findings was unclear but did not suggest progressive arthritis.  The examiner noted that the Veteran had played football in high school and Veteran indicated he may have injured his right shoulder and right foot in this activity but the examiner further indicated that any such injuries would have no relationship with any progressive arthritic disorder.  Examination of the gait was normal, and hands, feet and knees were normal. Range of motion was full in the hips, knees, ankle joints.  Hand grips were full.  He had full right shoulder motion except in internal rotation which was somewhat limited.  Assessment was no finding of progressive arthritis. 

In a February 1999 addendum, done with review of the claims folder and records, the same VA examiner noted that the STR's revealed that the Veteran was seen a few days prior to his hospitalization in service in September 1986, with a reportedly viral illness characterized by diarrhea and an uncomfortable belly.  There was no history of stool cultures being done, and the diarrheal illness resolved without any stool culture being performed.  He was later admitted with acute onset of polyarthritis progressing to the point that he was unable to bear weight. 

The examiner relayed the details of the Veteran's 1986 hospitalization and noted that the arthritic process gradually resolved without residuals and he was returned to full duty, serving out the remaining two years of his military career uneventfully and without medical limitations.  On his discharge examination in July 1988, he reported being in good health, and no joint disorders were noted.  

The examiner concluded that the record of the in service hospitalization suggests that the Veteran suffered a reactive transient polysynovitis, whether due to a viral or a bacterial antigen, which resolved spontaneously, leaving no residual and not recurring to date.  The examiner noted that the Veteran had not had arthralgia of either shoulder or feet during service, and further stated that "in any case, a transient and one time occurrence of polysynovitis would not have caused the degenerative changes on the x-rays of his feet and right shoulder.  Degenerative changes seen on x-rays of right shoulder and both feet are of absolutely no relationship to the polysynovitis disorder suffered during his military service."  

At a May 2000 travel Board hearing the Veteran testified that after his inservice hospitalization for polysynovitis, he started drinking.  He reported having joint pain during service, beginning in his knee, shoulder, and total body pain.  After his 1986 hospitalization he was returned to full duty and completed the remaining two years of his service.  He denied any prior history of a football shoulder injury, and stated that since separation, he had had problems with recurring pains in his joints, for which he took Motrin.  He reported that his job required working half the time in a refrigerated warehouse or cold room, and that his disability of the joints had caused him to lose jobs.  He complained of limited range of motion in his right shoulder, and recurring and episodic arthritic pain in his joints.  

On file was a letter dated in May 2000 from the Veteran's private physician Dr. G.R., who had reviewed the Veteran's health records including 1986 service medical records and the 1998 VA examination.  Dr. G.R. stated that in his opinion the Veteran's "problems are more or likely related to the original diagnosis made while in the service in 1986."  

In a May 2001 second addendum to the November 1998 VA examination, the same VA examiner again reviewed the prior examination, as well as the STR's notes of in service arthralgia in 1986.  In response to the question of whether it made a difference to his opinion, that the STR's documented reports of arthralgia in service in February 1986 and during hospitalization in October 1986, the examiner stated that the reports of pain in service in 1986 did not change his opinion, and noted that inflammatory arthritis as a reaction to microbial infections was not known to cause long term joint disorders.  

January 2003 private X-rays revealed degenerative arthritis in the Veteran's right knee and degenerative arthritis in his right shoulder.  

In February 2003 reports, executed by the Veteran's private physician, Dr. G. R. apparently in conjunction with the Veteran's employment, it was reported that the Veteran had polyarthritis.  

New Evidence

The new evidence received since the 2004 RO decision includes duplicate copies of the STRs and private clinical records which were on file in 2004.  

The evidence received since the February 2004 rating decision includes clinical records from the Lourdes Medical Center in January 2003.  These include a diagnostic impression of "urethritis/Reiter's syndrome."  

In a November 2010 statement Dr. L S. reported having followed the Veteran since March 21010.  He had been referred for pain and also for blurred vision in the right eye.  An examination revealed uveitis of the right eye.  He was seen later that month for persistent uveitis of the right eye.  In October 2010 he had further right eye symptom and was found to have recurrent uveitis complicated by secondary glaucoma in the right eye.  He had a peripheral iridectomy in November 2010, after which intraocular pressure and inflammation were under control.  The impression was Reiter's syndrome with uveitis of the right eye.  It was noted that Reiter's syndrome could present with persistent conjunctivitis and occasional uveitis, and it appeared that this was what the Veteran had.  

In a typed statement dated February 1, 2011, Dr. S. D. reported that the Veteran was being treated for reactive arthritis which was directly related to his Reiter's syndrome with which he was diagnosed during military service.  He was being treated by Dr. S. B. for this condition.  

In a handwritten statement dated February 8, 2011, Dr. S. B. reported treating the Veteran for reactive arthritis which began during the Veteran's military service in 1986.  In the physician's opinion this condition was generally a consequence of an infection, which the Veteran apparently contracted during service in 1986, based on a reasonable degree of medical certainty.  

Also, information submitted in the Veteran's behalf from the Internet concerning Reiter's disease is now on file.  This indicates that Reiter's disease is a syndrome in which in its full blown picture consists of urethritis, arthritis, and conjunctivitis.  Urethritis usually occurred first.  There were countless clinical symptoms but the clinical picture was dominated by polyarthritis.  Reiter's disease could be self-limiting, frequently recurring, or develop continually.  Repeated attacks over many years were common and more than 40 percent of patients had chronic disabling arthritis, heart disease or impaired vision.  

Analysis

Reiter's disease or syndrome "is defined as 'a triad of symptoms of unknown etiology comprising urethritis ([inflammation of the urethra]) conjunctivitis, and arthritis (the dominant feature) ... chiefly affecting young men, and usually running a self-limited but relapsing course'."  Tozian v. Derwinski, 3 Vet. App. 268 (1992).  

Here, the additional private clinical records indicate that the Veteran is now being treated for Reiter's syndrome.  As to this, Reiter's syndrome was, at a minimum, clinically suspected during military service.  This suggests that there is a connection between the two.  In other words, the record now raises a reasonable possibility of substantiating the claim.  

Accordingly, the additional evidence since the 2004 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim of service connection for progressive arthritis of the shoulders, hips, knees, and ankles.  To this limited extent the claim is granted, but de novo adjudication will be deferred pending remand of this claim. 


ORDER

As new and material evidence has been presented, the claim of service connection for progressive arthritis of the shoulders, hips, knees, and ankles is reopened, and to this extent only the appeal is granted.


REMAND

In light of the indication in the record that there are outstanding private clinical records pertaining to the Veteran's claimed disability, an attempt should be made to obtain those records.  

Also, given the complexity of this case, a VA medical opinion should be obtained which specifically addresses the matter of the relationship, if any, of the inservice clinical notations as to Reiter's syndrome and the postservice evidence of continued treatment for Reiter's syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim that have not yet been associated with the claim files. 


The Veteran should specifically be requested to provide the current mailing address(es) of the physicians that treated him for progressive arthritis of the shoulders, hips, knees, and ankles; poly arthritis, and Reiter's syndrome since discharge from active service.  

This should include Dr. G. R., Dr. L S., Dr. S. D., and Dr. S. B.  

After securing any necessary authorization(s) from him, obtain all identified treatment records, to include those from the physicians (as above) that have submitted supporting statements.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) to determine whether any form of arthritis, including polyarthritis or Reiter's syndrome exists and, if so, the nature and etiology of such existing disease(s) and any relationship with military service.  

The examiner should clearly indicate whether the Veteran now has any form of arthritis, including polyarthritis or Reiter's syndrome or Reiter's like syndrome, and provide the diagnosis as to each such condition. 

The examiner should be asked whether there was any medical reason to accept or reject the proposition that the symptoms which the Veteran during military service were the earliest manifestation of any disabling form of arthritis or Reiter's syndrome which he may now have.  

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any form of arthritis, including polyarthritis, or Reiter's syndrome or Reiter's like syndrome was incurred during active duty from 1984 to 1988.  

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the questions posed with use of the terms "at least as likely", "more likely", or "less likely."  

Send the claims folder to the examiner for a review of the Veteran's pertinent medical history, to facilitate making these determinations.  The rationale for all opinions expressed should be discussed.  If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should explain why, if possible. 

3.  Thereafter, review the claim file.  If any development is incomplete, including if the examination report does not contain sufficient information or response to the question posed, take corrective action before readjudicating the claim.  38 C.F.R. § 4.2. 

4.  Following the completion to the extent possible of the development requested above, the RO should readjudicate the claim for service connection on a de novo basis.  If the claim remains denied, the Veteran and his attorney should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


